Citation Nr: 1007439	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-08 416	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to July 5, 1996, 
for the grant of service connection of an appendectomy scar 
with a 10 percent disability evaluation.

2.  Entitlement to a compensable evaluation for a scar of the 
right wrist.

3.  Entitlement to an evaluation in excess of 10 percent for 
an appendectomy scar.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to 
January 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction of the Veteran's claims now lies with 
the Louisville, Kentucky RO.

Also, it is noted that the Veteran initially perfected an 
appeal with respect to entitlement to service connection for 
arthritis, to include as secondary to radiation therapy.  In 
an April 2008 statement the Veteran's representative 
expressly withdrew this appeal; thus, there being no 
remaining issue of law or fact with respect to this claim, it 
is not before the Board at this time.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.204 (2009).

The issue of entitlement to an evaluation in excess of 10 
percent for an appendectomy scar being remanded is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a December 1996 rating decision, service connection 
was established for an appendectomy scar with an effective 
date of July 5, 1996.  The Veteran was notified of this 
decision and he did not appeal the effective date assigned at 
that time.

2.  During the applicable period under consideration in this 
appeal, the Veteran's scar of the right wrist has never been 
deep, unstable or painful, or measured 929 sq. cm. or 
greater; it has not caused any limitation of motion of the 
right wrist, hand or fingers.



CONCLUSIONS OF LAW

1.  The December 1996 rating decision is final as to the 
effective assigned therein.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  Entitlement to an effective date prior to July 5, 1996, 
for the grant of service connection of an appendectomy scar 
with a 10 percent disability evaluation is not established.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).

3.  A compensable evaluation is not warranted for the 
Veteran's scar of the right wrist.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 
7081-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the issue of entitlement to an effective date 
earlier than July 5, 1996, for the grant of service 
connection of an appendectomy scar with a 10 percent 
disability evaluation, the essential facts are not in 
dispute; the claim rests on the interpretation and 
application of the relevant law.  The Veterans Claims 
Assistance Act (VCAA) does not affect matters on appeal when 
the issue is limited to statutory interpretation.  See Mason 
v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 
69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not 
required where evidence could not establish entitlement to 
the benefit claimed).  There is no possibility that any 
additional notice or development would aid the appellant in 
substantiating this claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); see Dela Cruz.  Thus, any possible deficiency of 
notice or of the duty to assist constitutes merely harmless 
error.

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated March 2006.

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims on appeal.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained the Veteran's available VA records, afforded 
the Veteran a physical examination, and obtained a medical 
opinion as to the severity of his disability.  The Board 
finds that the VA examination conducted during this appeal 
was thorough and complete, and provided the information so as 
to allow the Board to adjudicate the claim.  The Veteran has 
not indicated the presence of any outstanding relevant 
evidence or requested VA's assistance in obtaining any other 
evidence.  It is noted that in a May 2008 statement the 
Veteran reported that he had an upcoming June 2008 
appointment with his VA primary care doctor pertaining to his 
appendectomy scar.  He did not indicate that he was or had 
sought any treatment through VA for his right wrist scar.  
Accordingly, as this evidence is not pertinent to the right 
wrist scar, VA need not undertake development in this regard.  
See 38 C.F.R. § 3.159(c)(2).  All known, available and 
pertinent records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.

VA has been unable to obtain all of the Veteran's service 
treatment records, most of which were apparently destroyed in 
the July 1973 fire at the National Personnel Records Center 
(NPRC).  38 C.F.R. § 3.159(c)(2).  Where "service medical 
records are presumed destroyed . . . the BVA's [Board's] 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the- doubt is heightened."  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A review of the record shows that the Veteran has been in 
receipt of Social Security Administration (SSA) disability 
benefits since approximately December 1990.  See November 
1990 statement from Veteran.  As the present level of 
disability is of primary concern in this case, and there is 
no indication that these records could provide information 
relevant to that period, the Board finds that a remand to 
obtain such records is not necessary.  Id.; see also Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  No further 
development is necessary in this regard in furtherance of 
substantiating the claim.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Earlier Effective Date Claim

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400.  A previous determination which is final and binding 
will be accepted as correct in the absence of clear and 
unmistakable error (CUE).  38 C.F.R. § 3.105(a).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement (NOD).  While special 
wording is not required, the NOD must be in terms which can 
be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. § 
20.201.

The Veteran is now advancing a claim for an effective date 
prior to July 5, 1996, for the grant of service connection of 
an appendectomy scar with a 10 percent disability evaluation.  
See April 2006 statement from Veteran.  The Court has 
recently determined that when an effective date on appeal was 
assigned in a final unappealed rating decision, a claimant 
cannot attempt to overcome the finality of that prior rating 
decision by raising "a freestanding claim" for an earlier 
effective date.  Rudd v. Nicholson, 20 Vet. App. 296, 300 
(2006).  Rather, the only way to overcome the finality of a 
final decision in an attempt to gain an earlier effective 
date is by a request for revision of that final RO decision 
based on CUE.  Id.

In a December 1996 rating decision, the RO granted service 
connection for an appendectomy scar and assigned 10 percent 
disability evaluation effective July 5, 1996, the date VA 
received his claim.  The Veteran was notified of that 
decision and did not file a NOD with respect thereto.  His 
March 1997 communication only indicated that he disagreed 
with the assigned noncompensable evaluation of a right wrist 
scar.  It did not specifically indicate any disagreement with 
the effective date assigned for the grant of service 
connection for the appendectomy scar with a 10 percent 
disability evaluation.  It thus does not constitute a valid 
NOD with respect to the assigned effective date for the grant 
of service connection of an appendectomy scar with a 10 
percent evaluation.  See 38 C.F.R. § 20.201.  Thus, the 
December 1996 rating decision became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  As the 
Veteran is now pursuing a "freestanding claim" for an 
earlier effective date for this grant, and there is no 
indication that he has raised a claim of CUE with respect to 
the 1996 decision, the claim for an earlier effective date 
must be dismissed.  See Rudd, 20 Vet. App. at 300.

Evaluation of Right Wrist Scar

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran. 38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  "Staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board notes in passing that the regulations pertaining to 
rating skin disabilities were revised, effective October 23, 
2008.  However, those revised provisions are applicable only 
to claims received on or after October 23, 2008.  Because the 
current claim was received prior to that date, those 
revisions do not apply in this case.  73 Fed. Reg. 54708 
(Sept. 23. 2008).

For scars, other than those of the head, face, or neck, that 
are deep or that cause limited motion a maximum 40 percent 
evaluation is provided for an area exceeding 144 square 
inches (929 sq. cm.).  For an area exceeding 72 square inches 
(465 sq. cm.) a 30 percent evaluation is provided.  A 20 
percent evaluation is warranted for an area exceeding 12 
square inches (77 sq. cm.).  Lastly, for an area exceeding 6 
square inches (39 sq. cm.) a 10 percent evaluation is 
provided.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars in 
widely separated areas as on two or more extremities or on 
anterior or posterior surfaces of extremities or trunk, will 
be rated separately.  Id. at Note (1).  A deep scar is one 
associated with underlying soft tissue damage.  Id. at Note 
(2).

For scars, other than those of the head, face, or neck, that 
are superficial and that do not cause limited motion that 
comprise an area or areas of 144 square inches (929 sq. cm.) 
or greater, a maximum 10 percent evaluation is provided.  38 
C.F.R. § 4.118, Diagnostic Code 7802.  Scars in widely 
separated areas as on two or more extremities or on anterior 
or posterior surfaces of extremities or trunk, will be rated 
separately.  Id. at Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
(2).

For scars that are superficial and unstable, a maximum 10 
percent evaluation is warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  The notes to this diagnostic code 
state that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar and 
that a superficial scar is one not associated with underlying 
soft tissue damage.  Id.

For superficial scars that are painful on examination, a 
maximum 10 percent evaluation is provided.  38 C.F.R. § 
4.118, Diagnostic Code 7804.  The notes to this diagnostic 
code provide that a superficial scar is one not associated 
with underlying soft tissue damage and that a 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  Id.

Scars can also be assigned disability ratings based upon 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

By way of background, it is noted that of record is an 
October 1999 VA occupational therapy note documenting a 
diagnosis of Carpal Tunnel Syndrome (CTS), following a 
complaint of numbness and tingling in the right hand.  The 
Veteran was prescribed a brace and a home exercise program 
for this condition.  

The Veteran filed his claim for an increased evaluation of 
scarring of the right wrist in January 2006.  He was shortly 
thereafter, in March 2006, provided a VA examination in 
furtherance of substantiating is claim.  It is noted that X-
rays taken at the time of the examination revealed an old un-
united fracture of the ulnar styloid process. 

At the March 2006 VA examination the Veteran related a 
history of in-service injury.  Specifically, he informed the 
examiner that while stationed in Germany he was assaulted by 
a group of Germans.  As a result of the attack he was taken 
to the hospital were stitches were taken on the volar aspect 
of the right wrist, in the same plane as the 5th finger.  The 
Veteran did not recall whether the wound was superficial or 
deep.  He could not remember whether there was any surgery 
done beneath the level of the skin.  He did report, however, 
that he was in a cast for 28 days thereafter.  The examiner 
noted that it was noteworthy that the Veteran returned to 
duty as a soldier without any limitation in function, with 
the ability to handle rifles, etc.  Over the years, however, 
the Veteran had found diminished function in the right wrist.  
He related that function was most diminished in flexion of 
this wrist.  He also informed that although he was right-
handed that the grip strength in this hand was substantially 
less than that of the left. 

Physical examination of the right wrist in the area 
corresponding to the right fifth finger showed a scar 
medially as two "twigs," each 1.2 cm. in length coming 
together and forming the beginning of a single layer 
extending laterally.  Each twig was 1.2 cm. long and 0.1 cm. 
wide.  The joining together of these twigs comprised an area 
that extended laterally 2.2 cm. long.  (Roughly 1/2 sq. cm. in 
total).  The width of these areas was no more than 0.1 cm.  
The areas were not tender, even to deep palpation.  There was 
no pain in the scar on examination and there was no adherence 
to underlying tissues.  The texture of the skin was not 
abnormal.  The scar was not unstable.  There was no 
inflammation, edema or keloid formation.  The color of the 
scar was almost indistinguishable from that of the normal 
tissues surrounding it.  There was no induration or 
inflexibility of the skin in the area of the scar.

Metacarpal phalangeal flexion of the right hand was to 70 
degrees.  Hyperextension of this hand was to 15 degrees.  
With the right hand the Veteran could somewhat clumsily touch 
the tip of the thumb to the tip of the second, third and 
fourth fingers.  He could not reach the tip of the fifth 
finger with the tip of the thumb, but he had to stay medial 
to it.  He could not reach the bottom of the fourth finger 
with the tip of the thumb.  He was able to make a fist with 
both hands, but his handshake on the right was much weaker 
than on the left.  Radial motion of the left wrist was 10 to 
12 degrees.  Ulnar motion was to 35 degrees.  A diagnostic 
impression of scar from right wrist injury in service was 
made.  It was noted in the examination report that after 
consultation with a fellow VA examiner that such an injury at 
the level of the wrist does not control motions of the wrist, 
hands and fingers.  

The Board finds the report of the Veteran's March 2006 VA 
examination to be the most probative evidence of record as to 
the severity of his service-connected scar.  Consequently, 
the Board finds that a compensable evaluation for a scar of 
the right wrist is not warranted.  As shown by VA 
examination, this scar is not deep, unstable or painful.  
Moreover, it does not measure 929 sq. cm. or greater.  See 
38 C.F.R. §§ 4.118, Diagnostic Codes 7801-7804.  Moreover, 
the examination disclosed no induration or inflexibility of 
the skin in the area of the scar.  The Board has considered 
the Veteran's lay descriptions of limitation of motion of the 
right wrist or hand.  In this regard, the Board notes that he 
is competent to describe such symptoms, and, in fact, the VA 
examination did show limitation of motion and function of the 
right wrist, right hand and fingers.  Significantly, however, 
the examination report also makes clear that the injury at 
the level of the Veteran's wrist does not control the motions 
of the wrist, hands and fingers.  While the Veteran is 
competent to describe his symptoms, he is not necessarily 
competent to attribute those symptoms to specific underlying 
pathology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  In 
this case, the VA examiner, in consultation with a second 
physician, specifically concluded that the Veteran's type of 
injury would not result in impairment in the motions of the 
wrist, hands, and fingers.  The Board finds the conclusions 
of these two health care specialists to be more probative as 
to the degree of impairment attributable to the service-
connected disability than the Veteran's lay descriptions of 
his symptoms.

Accordingly, the Board finds that the Veteran's scar does not 
cause the limitation of the right wrist, hand and fingers 
shown on objective examination.  Id. at Diagnostic Codes 
7801, 7805.  Assignment of staged ratings is not for 
application.  See Hart, supra.  For these reasons, the 
preponderance of the evidence is against the claim and it 
must be denied.  


ORDER

The claim of entitlement to an effective date prior to July 
5, 1996, for the grant of service connection of an 
appendectomy scar with a 10 percent disability evaluation is 
dismissed.

Entitlement to a compensable evaluation for a scar of the 
right wrist is denied.


REMAND

The Veteran was last afforded a VA examination of his 
appendectomy scar in March 2006.  At the time of this 
examination he complained that this scar hurt him when he 
would bend over and that he felt a "knot" in the area of 
the scar upon sitting and standing.  The scar was not tender 
on superficial pressure, but was tender on deep pressure.  In 
a May 2008 statement the Veteran related that the pain from 
his appendectomy scar was "so bad that [he could not] bend 
over without a lot of pain."  He described this pain at a 
level of 10/10.  When it is indicated that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 
1 Vet. App. 121 (1991).  Because the Veteran's statement 
indicates that the severity of the symptomatology associated 
with his appendectomy scar may have increased in severity, 
remand for a VA examination is necessary.

He further indicated in this statement that he would be 
seeking treatment with his primary care doctor in June 2008.  
A review of the record indicates that the Veteran only seeks 
medical treatment through VA and that the latest VA records 
appearing in the claims file are dated in February 2008.  
Accordingly, it appears that there are outstanding records 
possibly relevant to this claim.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  VA has a duty to seek these records. 38 C.F.R. § 
3.159(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's VA medical 
records not currently associated with the 
claims file and associate them therewith.  
Perform any and all follow-up as 
necessary, and document negative results.

2.  Thereafter, the Veteran should be 
scheduled for a VA dermatologic 
examination to ascertain the extent and 
severity of his service-connected 
appendectomy scar.  All required tests 
should be performed.  In accordance with 
the latest Automated Medical Information 
Exchange (AMIE) worksheet for 
dermatological disorders, the examiner is 
to provide a detailed review of the 
history, current complaints, and the 
nature and extent of the Veteran's 
service-connected appendectomy scar.  All 
applicable diagnoses must be fully set 
forth.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.

3.  After the above development has been 
completed to the extent possible, as well 
as any additional development deemed 
necessary as a result of the development 
requested in this remand, the claim should 
be readjudicated.  If any benefit sought 
on appeal remains denied, furnish a 
supplemental statement of the case (SSOC) 
to the Veteran and his representative and 
allow adequate time for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


